Case 20-22819 Doc 40 Filed 08/13/21 Entered 08/13/21 12:34:06 Desc Pending
      Order Re: [36] Trustees Final Report (TFR). (Hunt tr Mary) Page 1 of 3




  Prepared and Submitted by:

  Peggy Hunt, Chapter 7 Trustee (Utah State Bar No. 6060)
  222 South Main Street, 5th Floor
  Salt Lake City, UT 84101
  Telephone: (801) 478-6900
  Email: hunttrustee@gtlaw.com
  Peggy Hunt, Chapter 7 Trustee


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


   In re:                                                  Case No. 20-22819
   JARED BELCHER,
                                                                Chapter 7
             Debtor (s).
                                                       The Honorable R. Kimball Mosier


               ORDER APPROVING FINAL REPORT, APPLICATIONS
            FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES,
                       AND TRUSTEE’S PROCEDURES


            Peggy Hunt, Chapter 7 Trustee, has submitted her Trustee’s Final Report and

  Account Before Distribution (the “Final Report”) which has been reviewed and filed by the

  United States Trustee. A Notice of Trustee’s Final Report and Applications for

  Compensation and Deadline to Object (the “Notice”) was served on all creditors and parties

  in interest in this case, and no further notice is required. The deadline to file objections

  or otherwise respond to the Final Report and the corresponding Applications for

  Compensation has passed, and no objections or responses have been filed.
Case 20-22819 Doc 40 Filed 08/13/21 Entered 08/13/21 12:34:06 Desc Pending
      Order Re: [36] Trustees Final Report (TFR). (Hunt tr Mary) Page 2 of 3



          The Court has reviewed the Final Report, the Applications for Compensation

  submitted by professionals whose employment has been approved by the Court in this

  case referenced in further detail below, the Notice, as well applicable law, and based

  thereon and for good cause shown,

          IT IS HEREBY ORDERED that:

          1.      The Trustee’s Application for Compensation and Reimbursement of

  Expenses, seeking allowance of a commission in the total amount of $1,603.12 and

  reimbursement of actual costs expended in the total amount of $117.95 is APPROVED,

  and the Trustee is ALLOWED an administrative expense claim in the total amount of

  $1,721.07.

          2.      The Final Report is APPROVED and the Trustee is AUTHORIZED to

  make distributions as set forth therein.

          3.      After filing a final account and upon the closing of this case, the Trustee is

  AUTHORIZED to abandon and/or destroy records in her possession relevant to the

  above-captioned case.

  ------------------------------------------------END OF ORDER--------------------------------------




                                                  2
Case 20-22819 Doc 40 Filed 08/13/21 Entered 08/13/21 12:34:06 Desc Pending
      Order Re: [36] Trustees Final Report (TFR). (Hunt tr Mary) Page 3 of 3



                DESIGNATION OF PARTIES TO BE SERVED

         Service of the foregoing ORDER APPROVING APPLICATIONS FOR

  COMPENSATION AND REIMBURSEMENT OF EXPENSES AND TRUSTEE’S

  PROCEDURES shall be served to the parties in the manner designated below:


         By Electronic Service: I certify that the parties of record in this case as

  identified below, are registered CM/ECF users and will be served notice of entry of the

  foregoing Order through the CM/ECF system:


     •   Mary M. Hunt tr hunttrustee@gtlaw.com,
         huntp@gtlaw.com;longca@gtlaw.com;ut18@ecfcbis.com
     •   Russell C. Skousen rskousen@skousenlawfirm.com,
         skousen.ecf@gmail.com;c.rr77406@notify.bestcase.com;glowe@skousenlawfirm
         .com
     •   United States Trustee      USTPRegion19.SK.ECF@usdoj.gov




                                               3
